—Order, Surrogate’s Court, New York County (Renee Roth, S.), entered on or about February 25, 2000, which, in an estate accounting, inter alia, determined the value of appellant attorney’s services to the estate, unanimously affirmed, without costs.
Appellant was not entitled to a hearing on the issue of the value of his services, having expressly waived any right thereto (see, Matter of Goldman v Goldman, 201 AD2d 860, 862). The record supports the findings of the Surrogate underlying her assessment of appellant’s services. Concur — Sullivan, P. J., Nardelli, Williams, Mazzarelli and Saxe, JJ.